NOT RECOMMENDED FOR PUBLICATION
                               File Name: 11a0034n.06

                                          No. 09-3825                                   FILED
                                                                                     Jan 13, 2011
                          UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


Lamin Kande,                                      )
                                                  )
       Petitioner                                 )
                                                  )
v.                                                )
                                                  )    ON PETITION FOR REVIEW FROM THE
Eric H. Holder, Jr., Attorney General,            )    BOARD OF IMMIGRATION APPEALS
                                                  )
       Respondent                                 )
                                                  )
                                                  )



BEFORE:        MERRITT, COOK, and WHITE, Circuit Judges


       MERRITT, Circuit Judge. Lamin Kande, a citizen of Sierra Leone, petitions for review

of an order of the Board of Immigration Appeals (“the Board”) denying his applications for asylum

and withholding of removal under the Immigration and Nationality Act (“the Act”). We dismiss his

asylum claim for want of jurisdiction, and we deny his withholding of removal claim.

       Petitioner Kande is a native and citizen of Sierra Leone, and an ethnic Mende. He claims to

have entered the United States on September 6, 2000, through JFK airport in New York City, using

a fraudulent passport. On January 26, 2001, Kande filed an affirmative asylum application. The

Department of Homeland Security subsequently issued Kande a Notice to Appear on August 4, 2004,

and charged him with removability as an alien who was not in possession of a valid unexpired travel

document at the time of entry. At an initial hearing before an Immigration Judge, Kande conceded
No. 09-3825
Kande v. Holder

removability but, as grounds for relief from removal, renewed his asylum application, and requested

withholding of removal under both the Act and the Convention Against Torture (“the Convention”),

or, in the alternative, voluntary departure. After a subsequent hearing on the merits of these claims,

the Immigration Judge rejected them all, found Kande removable, and denied his request for

voluntary departure. Kande appealed the determinations as to his claims of asylum and withholding

of removal under the Act, but not the Convention, to the Board, and the Board denied his appeal.

Kande then petitioned to this Court for review.

       The substance of all of Kande’s claims for relief from removal is that he is an ethnic Mende

whose ethnicity generally and whose family specifically was closely associated with the Sierra Leone

People’s Party (“the Party”), a political party whose adherents have been the victims of political

persecution in Sierra Leone. He identifies two specific incidents supporting his claim of a fear of

persecution, both occurring during a time of great upheaval in Sierra Leone: the killing of his

brother, a soldier in the Sierra Leone army, during a battle with a rebel army seeking the overthrow

of the Sierra Leone government, and the kidnapping and murder of his father, a determined supporter

of the Party, by the same rebel group, which vehemently opposed the Party.

       Every aspect of Kande’s claims was supported only by his own testimony, which was

uncorroborated by any other evidence whatsoever. The Immigration Judge found, and the Board

agreed, that this testimony was not credible. Both based this adverse credibility determination

primarily on two inconsistencies. In his asylum application, Kande indicated that the rebels killed

his brother in August of 1996, and his father in May 1997. However, in his testimony, he testified

that his brother was killed in June of 1996, and his father in September of 1997. When confronted

                                                  -2-
No. 09-3825
Kande v. Holder

with both inconsistencies, Kande changed his testimony, and indicated that the dates in the asylum

application were the correct dates. Finding Kande’s testimony not credible on this basis, the

Immigration Judge extended his skepticism to Kande’s entirely uncorroborated date of entry into the

United States, and rejected his asylum application as untimely. Moving then to the merits of his

claims for withholding of removal, the Immigration Judge denied those claims (as well as the asylum

application, on an alternative rationale), based on an adverse credibility determination.

       As to the denial of Kande’s application for asylum, we are simply without jurisdiction to

review this claim. Absent some showing of changed or extraordinary circumstances (not attempted

here), an alien seeking asylum must show by clear and convincing evidence that he filed his

application within a year of entering the United States. 8 U.S.C. § 1158(a)(2)(B). The Immigration

Judge was not convinced by Kande’s uncorroborated testimonial evidence that he entered the United

States less than a year prior to his application’s filing. We are barred by statute from reviewing the

determination of the Immigration Judge in this regard. 8 U.S.C. § 1158(a)(3). While we have

construed that bar only to apply when the appeal seeks review of discretionary or factual questions

and not when the appeal concerns constitutional questions or questions of statutory interpretation,

Huang v. Mukasey, 523 F.3d 640, 650 (6th Cir. 2008), the question of when Kande entered the

country is unquestionably factual.

       We do, however, have jurisdiction to consider Kande’s request for withholding of removal.

Kande, neither in this Court nor before the Board, appeals the Immigration Judge’s denial of his

claim under the Convention, and so we address only his argument for relief under the Act. In order

to be entitled to withholding of removal under the Act, he is under the burden of demonstrating that

                                                 -3-
No. 09-3825
Kande v. Holder

he would, more likely than not, be subject to persecution on the grounds of his race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C. § 1231(b)(3)(A);

8 C.F.R. § 1208.16(b).

       We review administrative findings of fact under a substantial-evidence standard, and we will

not disturb those findings unless “any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). Viewing the administrative record in its entirety, we cannot

say that any reasonable adjudicator would be compelled to conclude, on Kande’s testimony alone,

that he would more likely than not be subject to persecution in Sierra Leone. Kande on appeal

argues that the Immigration Judge and the Board based the adverse credibility determination on

minor inconsistencies,1 and, were the inconsistencies in this case indeed minor, he would have an

argument. See Sylla v. INS, 388 F.3d 924, 926 (6th Cir. 2004) (rejecting Immigration Judge’s

adverse credibility determination based on inconsistencies regarding party membership fees and the

dates when the petitioner was a student). However, we agree with the Board that “the dates in this


       1
         Kande also argues on appeal that the Immigration Judge improperly based his adverse
credibility determination, in part, on what appears to be a basic factual error committed by the
Immigration Judge: at the outset of the merits hearing on Kande’s claims, the Immigration Judge
accused Kande of requesting three continuances of the hearing while a Mende interpreter was sought,
and then, after one was finally located, sending that interpreter home and deciding to proceed in
English. In rendering his decision, the Immigration Judge considered these continuances granted to
honor Kande’s request for an interpreter followed by Kande’s decision to proceed in English “a
minor factor” in evaluating his credibility. But the administrative record shows that, in fact, only
one continuance was sought on the basis of finding a Mende interpreter, and that, at the time of the
other two continuances, Kande actually sought to proceed in English. However, because the Board
affirmed the Immigration Judge’s adverse credibility determination “as predicated on significant
discrepancies in the record” and did not repeat or consider the Immigration Judge’s factual error
concerning the number of continuances related to Kande’s request for an interpreter, the Immigration
Judge’s error does not affect our analysis.

                                                -4-
No. 09-3825
Kande v. Holder

case are significant particularly since the respondent based his entire claim on the alleged deaths of

his father and brother and based his entire time line of events given during his testimony on the

September 1997 date which he later changed to May 1997.”

       Finally, while Kande on appeal argues that the Immigration Judge engaged in speculation and

conjecture in considering the lack of corroboration concerning Kande’s account of his family’s

treatment in Sierra Leone and in finding that Kande did not meet his burden of establishing a well-

founded fear of future prosecution, we need not reach these issues because the Board, in dismissing

Kande’s appeal, based its decision entirely on the Immigration Judge’s adverse credibility

determination, which we find to be supported by substantial evidence.

       Accordingly, the petition for review is dismissed as to the asylum claim for want of

jurisdiction, and denied as to the withholding of removal claim.




                                                 -5-